        Case 20-40912                  Doc 6        Filed 04/05/20 Entered 04/05/20 23:47:33                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:

Debtor 1:
                      Edwardlo L. Holmes                                         Social Security number or ITIN:   xxx−xx−6175
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Audrey L. Holmes                                           Social Security number or ITIN:   xxx−xx−9368
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        Eastern District of Texas                 Date case filed for chapter:        7      4/2/20

Case number:           20−40912

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Edwardlo L. Holmes                                   Audrey L. Holmes

2.        All other names used in the
          last 8 years

3.      Address                                  2405 Dartmouth Drive                                 2405 Dartmouth Drive
                                                 Flower Mound, TX 75022                               Flower Mound, TX 75022

4.      Debtor's attorney                        Daniel C. Durand III                                 Contact phone (972) 221−5655
                                                 Durand & Associates, P.C.                            Email ____________________
        Name and address                         522 Edmonds, Ste. 101
                                                 Lewisville, TX 75067

5.      Bankruptcy trustee                       Christopher Moser                                    Contact phone (214) 880−1805
                                                 2001 Bryan Street, Suite 1800                        Email ____________________
        Name and address                         Dallas, TX 75201
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
        Case 20-40912                      Doc 6          Filed 04/05/20 Entered 04/05/20 23:47:33                                                 Desc Imaged
                                                          Certificate of Notice Page 2 of 4
Debtor Edwardlo L. Holmes and Audrey L. Holmes                                                                                                     Case number 20−40912


6. Bankruptcy clerk's office                     Suite 300B                                                                       Hours open Mon−Fri 8am−4pm
                                                 660 North Central Expressway
     Documents in this case may be filed at this Plano, TX 75074                                                                  Contact phone (972)509−1240
     address. You may inspect all records filed
     in this case at this office or online at
     www.pacer.gov.                                                                                                               Date: 4/3/20


7. Meeting of creditors                                  May 8, 2020 at 01:15 PM                                                  Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           Telephonic Hearing−See
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         Instructions
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.


8. Presumption of abuse                                  Insufficient information has been filed to date to permit the clerk to make any
                                                         determination concerning the presumption of abuse. If more complete information,
     If the presumption of abuse arises, you             when filed, shows that the presumption has arisen, creditors will be notified.
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 7/7/20
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                         debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
         Case 20-40912       Doc 6    Filed 04/05/20 Entered 04/05/20 23:47:33             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                        Eastern District of Texas
In re:                                                                                 Case No. 20-40912-btr
Edwardlo L. Holmes                                                                     Chapter 7
Audrey L. Holmes
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0540-4          User: admin                  Page 1 of 2                   Date Rcvd: Apr 03, 2020
                              Form ID: 309AR               Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 05, 2020.
db/jdb         +Edwardlo L. Holmes,     Audrey L. Holmes,    2405 Dartmouth Drive,   Flower Mound, TX 75022-4881
7887222         American Airlines Credit,     PO Box 9001006,    Louisville, KY 40290-1006
7887223         American Airlines Credit plan,     PO Box 9001006,    Louisville, KY 40290-1006
7887226        +Best Buy CitiVisa,    PO Box 790441,     St. Louis, MO 63179-0441
7887238       ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Home depot,       PO Box 78011,   Phoenix, AZ 85062)
7887227        +Capital One,    PO Box 71087,    Charlotte, NC 28272-1087
7887229        +Cenlar,    PO Box 11733,    Newark, NJ 07101-4733
7887235       #+Discover,    PO Box 790213,    St. Louis, MO 63179-0213
7887237        +Great-West Trust Company, LLC,     PO Box 826932,    Philadelphia, PA 19182-0001
7887241        +Lending club,    595 Market street,    Suite 200,    San Francisco, CA 94105-2807
7887242        +Macy’s,    PO Box 78008,    Phoenix, AZ 85062-8008
7887243        +Medical City Lewisville,     PO Box 740782,    Cincinnati, OH 45274-0782
7887244        +Medical City Plano,     PO Box 740782,    Cincinnati, OH 45274-0782
7887245        +Metropolitan Anesthesia Consultants,      PO Box 650823,   Dept 41197,   Dallas, TX 75265-0823
7887246        +NTB,    PO Box 9001006,    Louisville, KY 40290-1006
7887252        +Sun Run,    1515 Arapahoe Street Tower 2,     Suite 600,   Denver, CO 80202-2133
7887253        +Texas Health Resources,     PO Box 910812,    Dallas, TX 75391-0812
7887254        +Texas Medicine Resources,     PO Box 8549,    Fort Worth, TX 76124-0549
7887255        +US Anesthesia Partners of Texas,     PO Box 840855,    Dallas, TX 75284-0855
7887259        +Voya Financial,    230 Park Avenue,    New York, NY 10169-1502
7887260        +Western Alliance Bank,     PO Box 742628,    Cincinnati, OH 45274-2628
7887261        +Wyndham Barclays Bank,     PO Box 60517,    City of Industry, CA 91716-0517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bankruptcy@durandlaw.com Apr 04 2020 04:14:26       Daniel C. Durand, III,
                 Durand & Associates, P.C.,    522 Edmonds, Ste. 101,    Lewisville, TX 75067
tr             +EDI: FCJMOSER Apr 04 2020 07:48:00      Christopher Moser,    2001 Bryan Street, Suite 1800,
                 Dallas, TX 75201-3070
ust            +E-mail/Text: ustpregion06.ty.ecf@usdoj.gov Apr 04 2020 04:15:22        US Trustee,
                 Office of the U.S. Trustee,    110 N. College Ave.,   Suite 300,     Tyler, TX 75702-7231
7887224        +EDI: AMEREXPR.COM Apr 04 2020 07:48:00      American Express,    PO Box 650448,
                 Dallas, TX 75265-0448
7887225        +EDI: BANKAMER.COM Apr 04 2020 07:48:00      Bank of America,    PO Box 851001,
                 Dallas, TX 75285-1001
7887228        +EDI: RMSC.COM Apr 04 2020 07:48:00      Care Credit,   PO Box 960061,     Orlando, FL 32896-0061
7887231        +EDI: CITICORP.COM Apr 04 2020 07:48:00      Citibank,    PO Box 6500,
                 Sioux Falls, SD 57117-6500
7887230        +EDI: CITICORP.COM Apr 04 2020 07:48:00      Citibank,    PO Box 6062,
                 Sioux Falls, SD 57117-6062
7887232        +E-mail/Text: bncnotices@becket-lee.com Apr 04 2020 04:16:38       Conn’s,    PO Box 815867,
                 Dallas, TX 75381-5867
7887233        +E-mail/PDF: creditonebknotifications@resurgent.com Apr 04 2020 04:45:37        Credit One,
                 PO Box 60500,   City of Industry, CA 91716-0500
7887234        +E-mail/PDF: creditonebknotifications@resurgent.com Apr 04 2020 04:48:28        Credit One Bank,
                 PO Box 60500,   City of Industry, CA 91716-0500
7887236        +E-mail/Text: bbagley@enerbankusa.com Apr 04 2020 04:15:07       EnerBank USA,    PO Box 26856,
                 Salt Lake City, UT 84126-0856
7887239         EDI: IRS.COM Apr 04 2020 07:48:00      IRS,   Centralized Insolvency Department,     PO Box 7346,
                 Philadelphia, PA 19101-7346
7887240        +E-mail/Text: bncnotices@becket-lee.com Apr 04 2020 04:14:56       Kohl’s,    PO Box 2983,
                 Milwaukee, WI 53201-2983
7887247         EDI: RMSC.COM Apr 04 2020 07:48:00      Old Navy Synchrony bank,    PO Box 530942,
                 Atlanta, GA 30353-0942
7887631        +EDI: PRA.COM Apr 04 2020 07:48:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
7887248        +EDI: RMSC.COM Apr 04 2020 07:48:00      Sam’s Club Master Card,    PO Box 960013,
                 Orlando, FL 32896-0013
7887249         EDI: RMSC.COM Apr 04 2020 07:48:00      Sams Club Synchrony Bank,     PO Box 530942,
                 Atlanta, GA 30353-0942
7887250        +E-mail/Text: jennifer.chacon@spservicing.com Apr 04 2020 04:16:41        Select Portfolio Services,
                 PO Box 65450,   Salt Lake City, UT 84165-0450
7887251        +EDI: STFM.COM Apr 04 2020 07:48:00      State Farm Bank,    1 State Farm Plaza,
                 Bloomington, IN 61710-0001
7887256         EDI: USBANKARS.COM Apr 04 2020 07:48:00      US Bank,    PO Box 790179,    St. Louis, MO 63179
7887257         EDI: USBANKARS.COM Apr 04 2020 07:48:00      US Bank,    PO Box 790408,    St. Louis, MO 63179
7887258        +EDI: VERIZONCOMB.COM Apr 04 2020 07:48:00      Verizon Wireless,    PO Box15124,
                 Albany, NY 12212-5124
                                                                                               TOTAL: 23
           Case 20-40912            Doc 6      Filed 04/05/20 Entered 04/05/20 23:47:33                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0540-4                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 03, 2020
                                      Form ID: 309AR                     Total Noticed: 45


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 3, 2020 at the address(es) listed below:
              Christopher Moser     cmoser@qslwm.com,
               cmoser@ecf.epiqsystems.com;kimhill@qslwm.com;cjm@trustesolutions.net
              Daniel C. Durand, III    on behalf of Debtor Edwardlo L. Holmes bankruptcy@durandlaw.com,
               durand@durandlaw.com
              Daniel C. Durand, III    on behalf of Joint Debtor Audrey L. Holmes bankruptcy@durandlaw.com,
               durand@durandlaw.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                             TOTAL: 4
